Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The only outstanding rejections were Statutory and Non-Statutory Double Patenting rejections, to which the Applicant has reasonably amended the claims and provided an approved Terminal Disclaimer; as such, there are no outstanding rejections. Furthermore, the reasons for allowance are the same as those provided in the parent application and reproduced as follows: The claims are drawn to a method and system for the in vitro manufacture of milk, by providing a system with an array of tertiary-branched hollow tubes that have been seeded with mammary cells. The system feeds nutrients through the hollow tubes, supporting the mammary cells, wherein milk is collected from a stream that is different than the nutrient reservoir stream. The closest prior art would likely be either Gupta, et al (PGPub 2017/0267970) or Cho, et al (NPG Asia Materials, 10, 970-981, 2018). Gupta provides for methods and systems for producing hormone-responsive/milk-producing mammary tissue, but Cho’s method and system do not provide for any nutrient reservoirs, or branched-structures that are consistent with those claimed; while one could contend that the method and system of Cho could be applied to a microfluidic device (like that of Nath, et al (PGPub 2018/0066220)), which would be functionally similar to that of the claimed branched-scaffold, there is no clear motivation, nor reasonable expectation of success that the cells/scaffold of Gupta could be applied to a microfluidic device, like that of Nath, and acquire milk. Similarly, although Cho does teach mammary duct tissue that is similar to that of the claimed multicellular structures of mammary cells, there is no suggestion that the system of Cho is capable of milk production, nor is there evidence to suggest that the ordinary artisan would be capable of coaxing milk out of the system of Cho. Finally, it appears that the text of Strickland (US Pat. 11,111,477) was not publicly available prior to the effective filing date of the claimed invention, and as such, is not considered prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651